UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8- K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 27, 2007 CINTEL CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation) 333-100046 (Commission File Number) 52-2360156 (I.R.S. Employer Identification Number) 9900 Corporate Campus Drive, Suite 3,000, Louisville, KY 40223 (Address of principal executive offices) (zip code) (502) 657-6077 (Registrant's telephone number, including area code) Copies to: Gregory Sichenzia, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10018 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note: This Amendment No. 2 to Form 8-K is being filed to include a signed audit report of Kim and Lee Corporation, CPAs. Item 9.01 Financial Statements and Exhibits. (a)Financial Statements of Businesses Acquired Report of Independent Registered Public Accounting Firm Balance Sheets as of December 31, 2006 and 2005 Statements of Operations and Comprehensive Income for the years ended December 31, 2006 and 2005 Statements of Stockholder’s Equity for the years ended December 31, 2006 and 2005 Statements of Cash Flows for the years ended December 31, 2006 and 2005 (b)Pro Forma Financial Information Pro Forma Consolidated Balance Sheet as June 30, 2007 Pro-forma Consolidated Statement of Operations for the Six Months ended June 30, 2007 Pro-forma Consolidated Statement of Retained Earnings (Accumulated Deficit) for the Six Months ended June 30, 2007 Notes to Pro-Forma Consolidated Financial Statements (c) Exhibits. Exhibit Number Description Share Subscription Agreement dated as of August 27, 2007 (1) Press Release of Cintel Corp. dated August 30, 2007 (1) (1) Incorporated by reference to the Company’s Current Report on Form 8-K filed on August 31. 2007. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CINTEL CORP. Dated: April 6, 2010 By: /s/ Dave Kyung Han Dave Kyung Han Chief Executive Officer PHOENIX DIGITAL TECH CO., LTD. FINANCIAL STATEMENTS DECEMBER 31, 2 WITH INDEPENDENT ACCOUNTANTS’ REPORT 1 PHOENIX DIGITAL TECH CO., LTD. FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 FINANCIAL STATEMENTS Balance Sheets 4 Statements of Operations and Comprehensive Income 6 Statements of Stockholders’ Equity 7 Statements of Cash Flows 8 Notes to Financial Statements 10 - 20 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Phoenix Digital Tech Co., Ltd. We have audited the accompanying balance sheets of Phoenix Digital Tech Co., Ltd. (a corporation organized under the laws of Republic of Korea) (the “Company”) as of December 31, 2006 and 2005, and the related statements of operations, stockholders’ equity and comprehensive income, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Phoenix Digital Tech Co., Ltd. at December 31, 2006 and 2005, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States. /s/ Kim & Lee Corporation, CPAs Los Angeles, California October 26, 2007 3 PHOENIX DIGITAL TECH CO., LTD. Balance Sheets December 31, 2006 and 2005 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net (Note 2) Inventories (Note 3) Investments, short-term (Note 4) Deferred tax asset (Note 11) - Prepaid and other current assets Total current assets Property, Plant and equipment, net (Note 6) Other assets: Investments in securities (Note 5) Investments, long-term (Note 4) Intangible assets (Note 7) - Security deposits and other assets Total other assets Total assets $ $ 4 PHOENIX DIGITAL TECH CO., LTD. Balance Sheets December 31, 2006 and 2005 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable (Note 12) $ $ Accrued expenses Short-term notes payable (Note 8) Deposits from customers Income tax payable Other payables Total current liabilities Long-term liabilities: Accrued severance benefits (Note 9) - Long-term debts (Note 10) - Long-term liabilities - Total liabilities Commitments and contingencies (Note 16) Stockholders' equity: (Notes 14) Common stocks: 2,000,000 shares authorized, 500,000 shares issued and outstanding at KRW 5,000 par value Accumulated other comprehensive income Retained earnings - appropriated Retained earnings - unappropriated Total stockholders' equity Total liabilities and stockholders' equity $ $ 5 PHOENIX DIGITAL TECH CO., LTD. Statements of Operations and Comprehensive Income For the Years Ended December 31, 2006 and 2005 Net sales (Notes 2 and 13) $ $ Cost of goods sold (Note 12) Gross profits Selling, general and administrative expenses Income from operations Other income (expenses): Interest income Rental income - Miscellaneous income Net gain (loss) on sale of investments (9,190 ) Interest expenses (337,023 ) (201,449 ) Foreign currency transaction gain (loss) (34,131 ) 98 Impairment loss on assets (526,793 ) - (518,886 ) Income before income taxes Income taxes (Note 11) Net income Other comprehensive income (loss): Foreign currency translation adjustments Unrealized gain (loss) on investments (2,967,873 ) (1,845,752 ) Comprehensive income $ $ Earnings per share - basic and diluted (Note 15) $ $ Weighted average number of common shares outstanding - basic and diluted 6 PHOENIX DIGITAL TECH CO., LTD. Statements of Stockholders’ Equity For the Years Ended December 31, 2006 and 2005 Common Stock Retained Earnings Accumulated Other Shares Amount Statutory Reserve Un-appropriated Comprehensive Income (loss) Total Balance, January 1, 2005 $ Statutory surplus reserves (Note 14) (20,973 ) - - Unrealized gain on investment - - Foreign currency adjustment - - Net income - - Cash dividends - (266,828 ) - (266,828 ) Balance, December 31, 2005 Statutory surplus reserves (1,097,527 ) - - Unrealized loss on investment - - (2,967,873 ) (2,967,873 ) Foreign currency adjustment - - Net income - - Cash dividends - (537,635 ) - (537,635 ) Balance, December 31, 2006 $ 7 PHOENIX DIGITAL TECH CO., LTD. Statements of Cash Flows December 31, 2006 and 2005 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for inventory impairment - Impairment of intangible assets Accrued severance benefits - Net loss on sale of property - Statutory reserve (Increase) decrease in assets: Accounts receivable Other receivable (1,449,887 ) Inventory (509,431 ) Prepaid expenses and other assets (495,438 ) Increase (decrease) in liabilities: Accounts payable (6,116,741 ) Accrued expenses Deposits from customers (12,202,626 ) Income tax payable (807,987 ) Severance benefits paid (646,401 ) (652,436 ) Other payables (17,900 ) Cash provided by (used in) operating activities (9,448,980 ) Cash flows from investing activities: Investments in securities (7,683,405 ) (4,778,040 ) Acquisition of fixed assets (14,381,697 ) (1,456,810 ) Acquisition of intangible assets (2,224,762 ) - Increase in deposits (1,076,526 ) (263,985 ) Proceeds from sale of investments Cash used in investing activities (24,352,829 ) (4,504,574 ) 8 PHOENIX DIGITAL TECH CO., LTD. Statements of Cash Flows December 31, 2006 and 2005 (Continued) Cash flows from financing activities: Proceeds from short and long-term notes Principal payments of notes payable (9,172,053 ) (11,338,720 ) Dividends (537,635 ) (266,828 ) Cash provided by (used in) financing activities (5,238,215 ) Net increase (decrease) in cash (7,430,253 ) Effect of foreign currency translation Cash and cash equivalent - beginning of year Cash and cash equivalent - end of year $ $ Supplemental Information: Cash paid during the year for: Interest paid $ $ 9 PHOENIX DIGITAL TECH CO., LTD. Notes to Financial Statements December 31, 2006 and 2005 Note 1 - Nature of Business Description of Business Phoenix Digital Tech Co., Ltd. (“the Company”) was incorporated under the laws of Republic of Korea on May 15, 1992 and is located in Pyung Taek, Korea. The Company is in business of designing, manufacturing and installing automated assembly line for Flat Panel Displays, and manufacturing and testing PCB related equipment based on customers’ specification. Note 2 - Summary of Significant Accounting Policies: The following summary of significant accounting policies of the Company is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management, who is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the financial statements. (a) Use of Estimates The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period. Significant items subject to such estimates and assumptions include the carrying amount of property, plant and equipment, goodwill and intangible assets; valuation allowances for doubtful receivables and deferred tax assets; depreciation and amortizable lives; recoverability of inventories; and amounts recorded for contingencies. These estimates are often based on complex judgments and assumptions that management believes to be reasonable but are inherently uncertain and unpredictable. Actual results may differ from those estimates. (b) Foreign Currency Transactions and Translation Transactions denominated in currencies other than the functional currency are translated into the functional currency at the exchange rates prevailing at the dates of the transaction. Monetary assets and liabilities denominated in currencies other than the functional currency are translated into the functional currency using the applicable exchange rates at the balance sheet dates. The resulting exchange differences are recorded in the statement of operations and comprehensive income. The functional currency of the Company is the Korean Won (“KRW”). Assets and liabilities of the Company are translated into U.S. dollars, in accordance with Statement of Financial Accounting Standards (“SFAS”) No 52, Foreign Currency Translation, using the exchange rate on the balance sheet date. Revenues and expenses are translated at average rates prevailing during the year. The gains and losses resulting from translation of financial statements are recorded as a separate component of accumulated other comprehensive income within stockholders’ equity. 10 PHOENIX DIGITAL TECH CO., LTD. Notes to Financial Statements December 31, 2006 and 2005 (c) Revenue Recognition The Company recognizes revenue from the sale of automated assembly equipment and related services at the time when goods are shipped or services are provided, and the customer takes ownership and assumes risk of loss, collections of the relevant receivable is probable, persuasive evidence of an arrangement exists and the sales price is fixed or determinable. During 2006, the Company changed its revenue recognition policy. Under the revised policy, revenue is recorded as the goods are shipped rather than the products are delivered and approved by the customer. The policy change was made based on the fact that, according to the terms of sale, the transfer of title to the goods becomes effective at the time of shipment. This change in method resulted in increases in sales of $6,190,200 and net income of $140,500 for the year ended December 31, 2005. (d) Cash and Cash Equivalents Cash and cash equivalents consist of cash on hand, cash in bank accounts and interest-bearing savings accounts. Cash deposits that are restricted as to withdrawal or pledged as security, are disclosed separately on the face of the balance sheet or in the note, and not included in the cash total for the purpose of the statements of cash flow. The Company considers all unrestricted highly liquid investments with an initial maturity of three months or less to be cash equivalents. (e) Trade Accounts Receivable Trade accounts receivable are presented at face value less allowance for doubtful accounts. The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the existing accounts receivable. The Company determines the allowance based on Company’s historical experience and review of specifically identified accounts and ageing data. The Company reviews its allowance for doubtful accounts periodically. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. Trade accounts receivables are shown net of allowance of $328,580 and $302,554 as of December 31, 2006 and 2005, respectively. (f) Inventories All inventories are stated at the lower of cost or market where the cost is determined by using the weighted-average method on perpetual basis. Market value for raw materials is based on replacement cost and for work-in-process and finished goods on net realizable value. Net realizable value is determined by deducting selling expenses from selling price. (g) Investment in Marketable Securities Investments with original maturities of less than 90 days are considered cash equivalents, and all other investments are classified as short-term or long-term investments. Management determines the appropriate classification of investments at the time of purchase and reevaluates such designation as of each balance sheet date. Marketable securities that are bought and held principally for the purpose of selling them in near term are classified as trading securities and are reported at fair value with net unrealized gain or loss recognized in earnings Available-for-sale investments are stated at fair value with net unrealized gain or loss reported in stockholders’ equity. Investments classified as held-to-maturity are carried at amortized cost in the absence of any other than temporary decline in value. Realized gains and losses, and declines in value determined from other than temporary are included in interest income. The cost of securities sold is computed using the specific identification method. 11 PHOENIX DIGITAL TECH CO., LTD. Notes to Financial Statements December 31, 2006 and 2005 [Missing Graphic Reference] (h) Property and Equipment Property and equipment, including renewals and betterments, are stated at cost. The cost of renewals and betterment that extend the economic useful lives of the related assets are capitalized. Expenditures for ordinary repairs and maintenance are charged to expense as incurred. Depreciation is provided using the straight-line method over the following estimated useful lives of the assets. Buildings and improvements 20 to 40 years Machinery and equipment 5 to 8 years Tools 2 to 6 years Vehicles and transportation equipment 4 to 5 years Office furniture and equipment 2 to 10 years Upon sale or disposition of assets, gain or loss is included in the statement of operations. (i) Construction in Progress Construction in progress (CIP) is stated at cost, which includes the cost of construction and other direct costs attributable to the construction. No provision for depreciation is made on construction in progress until such time as the relevant assets are completed and put into use. CIP at December 31, 2006 represents capitalized interest expense on a loan for the purchase of a land. (j) Government Grants Government grants, without obligation to repay, are recorded as a contra asset to the relevant property acquired and reduces the depreciable basis of the assets. (k) Long-Lived Assets In accordance with SFAS No.144, Accounting for Impairment or Disposal of Long-Lived Assets, long-lived assets, such as property and equipment, and purchased intangible assets subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the asset. Assets to be disposed of are separately presented in the balance sheet and reported at the lower of the carrying amount or fair value less costs to sell, and are no longer depreciated. The assets and liabilities of a disposal group classified as held for sale are presented separately in the appropriate asset and liability sections of the balance sheet. Goodwill Goodwill represents the excess of costs over fair value of assets of businesses acquired. Goodwill is not amortized, but instead tested for impairment at least annually in accordance with the provisions of SFAS No.142, Goodwill and Other Intangible Assets.Goodwill is tested for impairment more frequently if events and circumstances indicate that the asset might be impaired. 12 PHOENIX DIGITAL TECH CO., LTD. Notes to Financial Statements December 31, 2006 and 2005 At December 31, 2006 and 2005, the Company’s management believes there was no significant impairment of its long lived assets. There can be no assurance however, that market conditions will not change or demand for the Company’s products and services will continue, which could result in impairment of long-lived assets in the future. (l) Fair Value of Financial Instruments The carrying value of cash, cash equivalents, investment securities, accounts receivable and accounts payable and accrued expenses approximate fair value due to the short maturity of these instruments. The carrying value of short and long-term debts approximates fair value based on discounting the projected cash flows using market rates available for similar maturities. None of the financial instruments are held for trading purposes. Currency Risk The Company has foreign currency risk as liabilities and expenses are denominated in foreign currencies. Depreciation and appreciation of the Korean Won against foreign currencies affects the Company’s results of operations and comprehensive income (loss). Concentration of Credit Risk SFAS No. 105, Disclosure of Information about Financial Instruments with Off-Balance Sheet Risk and Financial Instruments with Concentration of Credit Risk, requires disclosure of any significant off- balance sheet risk and credit risk concentration. The Company does not have significant off-balance sheet risk. The Company maintains cash, cash equivalents and short-term investments with major Korean financial institutions. The Company provides credit to its customers in the normal course of operations. It carries out, on a continuing basis, credit checks of its customers, and maintains allowance for credit loss contingent upon management’s forecasts. (m) Research and Development and Advertising Costs Research and development costs are charged to expense as incurred. Advertising costs are charged to expense as incurred. Expenses so charged amounted to $197,163 and $55,545 for the years ended December 31, 2006 and 2005. (n) Income Taxes The Company accounts for income taxes pursuant to SFAS No. 109, Accounting for Income Taxes. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. (o) Comprehensive Income The Company has adopted SFAS No. 130, Reporting of Comprehensive Income. SFAS 130 establishes standards for reporting and presentation of comprehensive income and its components on a full set of financial statements. Other comprehensive income refers to revenues, expenses, gains and losses that under U.S. GAAP are included in comprehensive income but are excluded from net income as these amounts are recorded as a component of stockholders’ equity. The Company’s other comprehensive income represented unrealized gain or loss on available-for-sale marketable securities and foreign currency translation adjustment. 13 PHOENIX DIGITAL TECH CO., LTD. Notes to Financial Statements December 31, 2006 and 2005 (p) Earnings per Share SFAS No. 128, “Earnings per Share” requires disclosure on the financial statements of basic and diluted earnings per share. Basic earning (loss) per share is computed by dividing the net earning (loss) by the weighted average number of shares of common stock outstanding during the period. Diluted earning (loss) per share is determined using the weighted average number of common shares outstanding during the period, adjusted for the dilutive effect of common stock equivalents, consisting of shares that might be issued upon exercise of common stock options and warrants. (q) Commitments and Contingencies Liabilities for loss contingencies arising from claims, assessments, litigation, fines and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonable estimated. (r) Recent Accounting pronouncements In May 2005, the FASB issued SFAS No. 154, “Accounting Changes and Error Correction” (“SFAS 154”), which replaces Accounting Principles Board (“APB”) Opinion No. 20, “Accounting Changes”, and SFAS No. 3, “Reporting Accounting Changes in Interim Financial Statements , An amendment of APB Opinion No. 28”. SFAS No. 154 provides guidance on the accounting for and reporting of changes in accounting principles and error correction. It requires retrospective application to prior period financial statements of voluntary changes in accounting principle and changes required by new accounting standards when the standard does not include specific transition provisions, unless it is impracticable to do so. SAFS No. 154 also requires certain disclosures for restatements due to correction of an error. The new pronouncement is effective for accounting changes and correction of errors made in fiscal years beginning after December 15th, 2005, and is required to be adopted by the Company as of January 1, 2006. The impact that the adoption of SFAS No. 154 will have on the Company’s results of operations and financial condition will depend on the nature of future accounting changes adopted by the Company and the nature of transitional guidance provided in future accounting pronouncements. In June 2006, the FASB issued Interpretation No.48, Accounting for Uncertainty in Income Taxes (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in the Company’s financial statements in accordance with SFAS No.109. FIN 48 prescribes a recognition threshold and measurement attributes for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The provisions of FIN 48 are effective for the fiscal years beginning after December15, 2006. The Company does not expect that the adoption of FIN 48 will have a significant effect on its financial statements. In September 2006, the FASB issued SFAS No.157, Fair Value Measurements (“SFAS No.157”), which defines fair value, provides a framework for measuring fair value, and expands the disclosures required for fair value measurements. SFAS No.157 applies to other accounting pronouncements that require fair value measurements and does not require any new fair value measurements. SFAS No.157 is effective for fiscal years beginning after November15, 2007 and is required to be adopted by the Group in fiscal year 2008. Although the Company will continue to evaluate the application of SFAS No.157, management does not currently believe the adoption of SFAS No.157 will have a material impact on the Company’s financial statements. 14 PHOENIX DIGITAL TECH CO., LTD. Notes to Financial Statements December 31, 2006 and 2005 In September 2006, the SEC issued Staff Accounting Bulletin No.108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements (“SAB No 108”). SAB No.108 provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a current year misstatement. Under SAB No.108, the Company should quantify errors using both a balance sheet and income statement approach (“dual approach”) and evaluate whether either approach results in a misstatement that is material when all relevant quantitative and qualitative factors are considered. The adoption of SAB 108 did not have any impact on the Company’s financial statements. Note 3 - Inventories Inventories consist of the following as of December 31, 2006 and 2005: Raw materials $ $ Work in process Finished goods Total $ $ Note 4 - Investments in Non-securities The Company holds various short-term and long-term investments in bank time deposits. Time deposits with original maturities less than twelve months are classified as short-term investments and over twelve months are classified as long-term investments. As of December 31, 2006 and 2005, the Company’s investments in time deposits are as follows: Short-term investments $ $ Long-term investments $ $ The short-term investments at December 31, 2006 and 2005 include restricted cash of $604,949 and $550,245, respectively, which are pledged as security for bank credit facility and for future purchase from vendors. 15 PHOENIX DIGITAL TECH CO., LTD. Notes to Financial Statements December 31, 2006 and 2005 Note 5 - Investments in Debt and Equity Securities The Company’s investments in equity securities are classified as available-for-sales, at December 31, 2006 and 2005 as follows: Cost Unrealized Gains (Losses) Estimated Fair Value December 31, 2006: Marketable securities $ $ $ Non-marketable securities - $ $ $ December 31, 2005: Marketable securities $ $ $ Non-marketable securities - $ $ $ Marketable securities are carried at their fair market value based on quoted market prices of the securities at December 31, 2006 and 2005, with net unrealized gain or loss recorded in stockholders’ equity. Non-marketable investments in which the company has less than a 20% interest and in which it does not have the ability to exercise significant influence over the investee are initially recorded at cost and periodically reviewed for other than temporary impairment. The Company’s investments in certain government bonds are classified as held-to-maturity at December 31, 2006 and 2005 as follows: Maturity Date Amortized Cost Fair Value December 31, 2006: Debt securities September 30, 2011 $ $ December 31, 2005: Debt securities February 28, 2009 $ $ The Company earned investment income of $2,814 from the held-to-maturity for the year ended December 31, 2006. Note 6 - Property, Plant and Equipment Property, plant and equipment consist of the following at December 31: Land $ $ Buildings and improvements Machinery and equipment Furniture and fixtures Small tools Vehicles Less: Accumulated depreciation Construction in progress - Property and equipment, net $ $ 16 PHOENIX DIGITAL TECH CO., LTD. Notes to Financial Statements December 31, 2006 and 2005 Depreciation expenses for the years ended December31, 2006 and 2005 were $879,373 and $683,383, respectively. Note 7 - Intangible Assets As a part of the Company’s expansion into the manufacturing of flat panel display assembly line business, the Company entered into an agreement on October 2, 2006 to acquire all of the assets and debts of Sun Tech Win (STW). The acquisition was accounted for by the Company as a purchase and recognized goodwill of $1,470,085 and patent of $524,194. The goodwill represents the intangible benefits that the acquired business is expected to bring to the Company in the future by providing the Company the access to potential strategic customers and broadening the Company’s product/service offerings to its customers. Research and development expenses for the years ended December31, 2006 and 2005 were $586,223 and $594,259, respectively. Note 8 - Short-Term Notes Payable Notes payable consist of the following at December 31: Note payable to Nong-Hyup Center, with interest at 4.0%, is guaranteed by Technology Credit Funds and matures in September 2007. $ $ Notes payable to Shin-Han Bank, with interest at 4.35% to 5.61%, is secured by real property and mature in October and November 2007. - Notes payable to Citi Bank Korea with interest at 5.51% to 5.59%, is unsecured and mature in June 2007. - Note payable to Korea Exchange Bank, with interest at 4.68%, is unsecured and matures in November 2007. - Note payable to Industrial Development Bank, with interest at 5.2%, is secured by real property and matures in April 2007. - Total short-term notes payable $ $ 17 PHOENIX DIGITAL TECH CO., LTD. Notes to Financial Statements December 31, 2006 and 2005 Note 9 - Employee Severance Benefits Employees and directors with one year or more of service are entitled to receive a lump-sum payment upon termination of their employment based on their length of service and rate of pay at the time of termination. Accrued severance benefits represent the amount which would be payable assuming all eligible employees and directors are to terminate their employment as of the balance sheet date. The accrued severance benefits at December 31, 2006, were $743,402. Note 10 - Long-Term Debt Long-term debts consist of the following at December 31: Note payable to Kook Min Bank, with interest at 4.97%, is secured by a deed of trust covering the Company’s real property and matures in July 2008. $ $
